 

 

UNITED STATES DISTRICT COURT USDC-SDNY

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOCUMENT
ELECTRONICALLY FILED
DOC#:
CAPRI M. JONES, DATE FILED: 7/24 | 2020
Plaintiff,

No. 19-CV-4064 (RA)
¥.
ORDER
EPHRAIM BAKSHIEV AND MURRAY
ENTERPRISES LTD.,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

As discussed at today’s conference, the deadline to complete all discovery in this action is
extended to May 15, 2020. If Plaintiff intends to depose Defendant, that deposition shall be
conducted via videoconference. The Court will hold a post-discovery conference on May 29, 2020
at 2:45 p.m. The parties shall jointly file a letter updating the Court as to the status of the case no
later than May 22, 2020.

SO ORDERED.

Dated: February 21, 2020
New York, New York
a
Ronnie Abrams
United States District Judge

 

 
